Citation Nr: 0526488	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for recurrent 
folliculitis and lichenoid eczema, claimed as secondary to 
exposure to herbicides.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971, and had subsequent service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 2002, the RO denied 
entitlement to service connection for a right eye injury, and 
PTSD.  A notice of disagreement was filed in March 2002, a 
statement of the case was issued in December 2002, and a 
substantive appeal was received in January 2003.  In January 
2003, the RO denied entitlement to service connection for 
recurrent folliculitis and lichenoid eczema.  A notice of 
disagreement was filed in December 2003, a statement of the 
case was issued in June 2004, and a substantive appeal was 
received in July 2004.  The veteran testified at a Board 
hearing in July 2005.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on his part


FINDINGS OF FACT

1. The veteran's right eye disability was not manifested 
during a period of active duty for training or inactive duty 
training or for many years thereafter, nor is current right 
eye disability otherwise related to such service.

2.  The veteran served in Korea from August 1970 to October 
1971, but he did not serve in the Republic of Vietnam.  

3.  Recurrent folliculitis and lichenoid eczema were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is recurrent folliculitis and 
lichenoid eczema, otherwise related to the veteran's active 
duty service.


CONCLUSIONS OF LAW

1.  Right eye disability was not incurred in or aggravated by 
active military, naval, or air service. 38 U.S.C.A. §§ 101, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Recurrent folliculitis and lichenoid eczema were not 
incurred in or aggravated by active military, naval, or air 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in September 
2001 and November 2002.  The letter predated the respective 
March 2002 and January 2003 rating decisions.  See id.  
Subsequently, the veteran was issued another VCAA letter in 
June 2005.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letters have clearly advised the veteran of the 
evidence necessary to substantiate his claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed in detail below, the Board finds that a VA 
examination is unnecessary with regard to the issues of 
entitlement to service connection for recurrent folliculitis 
and lichenoid eczema, and a right eye injury.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.



Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Right Eye Disability

When the veteran filed his initial claim of service 
connection for a right eye disability, he claimed that he had 
injured his right eye in service.  The veteran's service 
medical records from his period of active service do not 
reflect any injury to the eye.  On examination performed for 
separation purposes in October 1971, the veteran's eyes were 
clinically evaluated as normal.  

It was further clarified that he was contending that he 
injured his right eye during his service in the reserves.  
Private medical records dated in May 1974 from Vanderbilt 
University Hospital reflect that while striking metal on an 
outboard motor, he was struck in the right eye by a steel 
chip.  A physical examination revealed a wing shaped self 
sealing corneal laceration just superior to the visual axis 
at the 12 o'clock position.

However, at the July 2005 Board hearing, the veteran 
testified that he injured his eye at his home, and he was not 
performing military duties at that time.  Based on a review 
of the evidence of record, the Board recognizes that the 
veteran injured his right eye in May 1974.  Although the 
veteran was serving in the reserves from the time he 
separated from active service in October 1971, until he was 
discharged in October 1975, the evidence does not show that 
the veteran sustained an injury to his right eye during 
active duty for training or inactive duty for training.  To 
warrant service connection for this disability, the veteran 
would need to show that he incurred or aggravated an injury 
to his right eye during active duty for training or inactive 
duty for training.  By the veteran's own admission, the 
injury did not occur during either of these scenarios.  Thus, 
service connection is not warranted for this disability.

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a right 
eye injury during his period of active service, nor any 
complaints related to the eye.  By the veteran's own 
admission, the injury did not occur during active duty for 
training or inactive duty for training.  Because the evidence 
does not establish that the veteran suffered "an event, 
injury or disease in service" as it relates to his claims of 
service connection, it is not necessary to obtain a VA 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds it unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
incurrence of a right eye injury during active service, 
active duty for training, or inactive duty for training.



Recurrent folliculitis and lichenoid eczema

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  There is no 
evidence, however, that the veteran served in Vietnam.  As 
for exposure to herbicides outside of Vietnam, VA has 
information regarding Agent Orange used in Korea along the 
DMZ.  The United States Department of Defense has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the DMZ.   Both the 2nd and 7th Infantry Divisions, 
United States Army, had elements in the affected area at the 
time Agent Orange was being used.

The Veterans Benefits Administration (VBA) provided guidance 
in May 2003 concerning claims for diseases based on exposure 
to herbicide agents used in Korea during the Vietnam era.  
VBA advised that information obtained through the Department 
of Defense disclosed that herbicide agents were used in Korea 
along the DMZ, and in particular for the period from April 
1968 through July 1969.  Based on these facts, VBA advised 
that claims for veterans who served in Korea during this 
period should be developed for such exposure, and that if a 
veteran was so exposed, the presumptions found in 38 C.F.R. § 
3.309(e) would apply.

It is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, with an exception 
not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Service personnel records reflect that the veteran served in 
the 38th Artillery, 2nd Infantry Division, 8th Army in Korea 
from August 1970 to October 1971.  The veteran testified that 
he served along the DMZ zone, and was exposed to Agent 
Orange.  The veteran's service in his unit, however, falls 
outside the period designated by the Department of Defense in 
which Agent Orange was used.  As such, based on the veteran's 
service, there is no presumption that he was exposed to Agent 
Orange.  

The veteran has claimed, however, that he worked in the areas 
in which Agent Orange was used, and the Department of Defense 
states that the residue could last for 50 years.  The veteran 
has submitted no documentation to support such a claim, and 
there is otherwise no evidence to show that he was exposed to 
Agent Orange.  Moreover, the veteran has claimed recurrent 
folliculitis and lichenoid eczema due to such exposure, 
however, these are not among the disabilities listed in 38 
C.F.R. § 3.309(e).  Thus, for the sake of argument, even if 
he was exposed to herbicides in service, presumptive service 
connection for these disabilities due to Agent Orange 
exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
veteran's service medical records do not reflect any 
complaints related to the skin.  On a Report of Medical 
Examination conducted in October 1971 for separation 
purposes, the veteran's head, face, neck and scalp, and skin, 
lymphatics were clinically evaluated as normal.

A February 2000 VA outpatient treatment record reflects a 
diagnosis of lichenoid eczema and a question of folliculitis 
versus scurvy.  A subsequent December 2002 VA outpatient 
treatment record reflects a history of folliculitis, and the 
veteran's last appointment was in October 2000.  Thus, based 
on the medical evidence of record, the earliest discernable 
date of a diagnosis of eczema and folliculitis was in 
February 2000.  With no evidence of eczema or folliculitis in 
service or for more than 28 years after discharge from 
service and no medical evidence of record suggesting a link 
between the veteran's current disease and his active duty 
service, to include exposure to herbicides, there is no basis 
for awarding service connection for these disabilities.  

The Board has considered the veteran's lay contentions that 
his diagnosed recurrent folliculitis and lichenoid eczema 
were due to exposure to herbicides during service in Vietnam, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect any 
skin disorders in service, nor any complaints related to the 
skin.  Because the evidence does not establish that the 
veteran suffered "an event, injury or disease in service" 
as it relates to his claims of service connection, it is not 
necessary to obtain a VA medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the incurrence of a skin disability in service.

As the preponderance of the evidence is against the veteran's 
claim of service connection for recurrent folliculitis and 
lichenoid eczema, the benefit of the doubt doctrine is not 
for application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right eye disability 
is not warranted.  Entitlement to service connection for 
recurrent folliculitis and lichenoid eczema, claimed as 
secondary to herbicide exposure, is not warranted.  To this 
extent, the appeal is denied.


REMAND

To support his claim of service connection for PTSD, the 
veteran has submitted statements referencing alleged 
stressors.  In July 2005, the veteran testified regarding 
these alleged stressors and attempted to provide more 
detailed information.  

Specifically, the veteran testified that he was in the 38th 
Artillery, 2nd Division, 8th Army (service personnel records 
refer to Btry C, 5th Bn).  He indicated that when he first 
arrived in Korea, he was lost for the first 2 or 3 days.  He 
explained that he was working as a gate or road guard, and 
the last truck was supposed to pick him up which they failed 
to do.  The veteran further testified that a sergeant of the 
Korean army told him to go downstairs to a bunker and 5 or 6 
Koreans then asked to see the M-16 he was carrying even 
though it did not contain any ammunition.  He testified that 
at the time he feared for his life, but that eventually a 
camp cab was called to come get him.  The veteran testified 
that this incident occurred the first or second week that he 
was in Korea.  Service personnel records reflect that the 
veteran was stationed in Korea from about August 23, 1970, 
through October 16, 1971.  

Whether an event was sufficiently stressful to precipitate 
PTSD, and whether PTSD is due in whole or in part to any 
particular stressor are medical questions.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  Therefore, given the information 
furnished by the veteran, the Board believes that an attempt 
must be made to corroborate the claimed stressor. 

The veteran has also submitted documentation from the 
Department of the Army that his unit entered hostile fire 
zone from January to March 1971, and from July 1971 to 
September 1971, and that he was listed as entitled to hostile 
fire pay.  As noted above, whether an event was sufficiently 
stressful to precipitate PTSD, and whether PTSD is due in 
whole or in part to any particular stressor are medical 
questions.  Cohen.  Since the Board is not competent to 
address medical questions, it appears that a VA PTSD 
examination is therefore necessary. 

The veteran also testified that there were civilian 
casualties associated with artillery firing practice by his 
unit in the summer of 1970.  However, as noted above, it does 
not appear that the veteran was in Korea until August 1970.  
Further clarification is therefore necessary as to this 
claimed stressor to allow for an attempt to verify the 
incident. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be asked to 
furnish details as to the time of the 
claimed artillery firing practice 
incident which resulted in civilian 
casualties, to include the time of year 
(within two months) as well as the year, 
and details as to his involvement in the 
claimed incident. 

2.  After the veteran responds (or after 
a reasonable time has lapsed with no 
response), the RO should contact 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197 and 
request action to verify the veteran's 
claim that he was lost or missing from 
his unit (Btry C, 5th Bn, 38th Artillery, 
2nd Division, 8th Army) for 2 or 3 days 
sometime during the period from August 
23, 1970, to September 23, 1970.  If the 
veteran has clarified the year and 
approximate months of the claimed 
artillery firing practice incident which 
resulted in civilian casualties, then the 
RO should also ask USASCRUR to verify the 
incident.    

3.  If USASCRUR is able to corroborate 
any of the particular stressful events 
claimed in the above paragraph number 1, 
then that fact should be documented in 
the claims file. 

4.  The veteran should then be 
scheduled for a VA PTSD examination.  
The examiner should be informed that 
the veteran was assigned to a hostile 
fire zone during part of his service in 
Korea in 1970 and 1971.  If any of the 
other claimed stressors have been 
corroborated, the examiner should also 
be advised of the details of such 
events.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any indicated 
special tests (such as psychological 
tests for PTSD) which are deemed 
necessary by the examiner should be 
conducted.  All examination and special 
test results should be clearly 
reported.  The examiner should clearly 
indicate whether a medical diagnosis of 
PTSD is warranted.  If so, the examiner 
should indicate the event or events 
which precipitated the PTSD. 

5.  After completion of the above, the 
RO should review the expanded record 
and determine if service connection for 
PTSD is warranted.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO 
should furnish the veteran an 
appropriate supplemental statement of 
the case.  After the veteran is 
afforded an opportunity to respond, the 
case should be returned to the Board 
for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


